DETAILED ACTION

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant is arguing that the amended limitation, “the focusing lens group forms an image of the light source by focusing the light from the light source at a position substantially coincident with a deflecting surface of the deflecting element” overcomes the Ishihara reference.  It is unclear to the examiner how this overcomes the reference and applicant needs to provide further explanation on how it does.  The examiner also reached out to another primary examiner and it was also unclear to them as well.  In addition, the examiner has cited a 112b indefinite rejection to what this limitation is attempting to claim.  It is unclear what is meant by “a position substantially coincident”.  The general definition of coincident under Merriam Webster is “occupying the same space or time”.  
Applicant is arguing that the amendments to claim 2 overcomes the Takeshi reference.  It is unclear to the examiner how this overcomes the reference.  Takeshi discloses a lens group optically conjugate (i.e. connected or coupled) between a mirror and an input end of a light guide as cited below in the office action.  Please also refer to the 112b rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/124,534 & Application No. 17/122,015 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 states, “the focusing lens group forms an image of the light source by focusing the light from the light source at a position substantially coincident with a deflecting surface of the deflecting element”.  The bolded terms are deemed unclear.  The general definition of coincident under Merriam Webster is “occupying the same space or time”.  Please clarify.
Independent claim 2 states “a lens that forms images at first and second optically conjugate positions;”.  It is unclear what this to meant to define.  Applicant provided support in the remarks dated 07/11/2022 for Figures 2A-2C and para. 0013.  Based on the cited support, it appears that this limitation is attempting to define lens (14) and that is optically positioned/coupled between the mirror and input end.  The lens (14) does not direct light to mirror (12) (i.e. going against the limitation stating forming images at first and second positions).  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4, 6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshi et al. (herein after will be referred to as Takeshi) (JP 2015058152A).

Regarding claim 2, Takeshi discloses an illumination optical system comprising:
a light source; [See Takeshi [Fig. 9] Light source (2b)]
a lens that forms images at first and second optically conjugate positions; and [See Takeshi [Fig. 9] lens group (200a-200d).]
a deflecting element that deflects light from the light source toward an input end of a light guide member, the deflecting element being disposed at one of the first and second optically conjugate positions, and the input end being disposed at the other of the first and second optically conjugate positions, wherein the deflecting element changes a deflection angle of the light by deflecting the light input to the deflecting element so as to change an incidence angle of the light entering the input end,  [See Takeshi [Fig. 9] Light source (2b), Galvo mirror (2c), lens group (200a-200d), optical fibers having an input end (210a-210d)).]

Regarding claim 4, Takeshi discloses the system of claim 2.  Furthermore, Takeshi discloses
wherein the deflecting element changes the deflection angle over time.  [See Takeshi [Fig. 9] Galvo Mirror (2C) controls angle/input to a plurality of fiber input ends.]

Regarding claim 6, Takeshi discloses the system of claim 2.  Furthermore, Takeshi discloses
wherein the deflecting element is configured to change the deflection angle among at least three or more angles. [See Takeshi [Fig. 9] Galvo Mirror (2C) changes angle at least 4 times.]

Regarding claim 18, Takeshi discloses the system of claim 2.  Furthermore, Takeshi discloses
wherein the light source changes a quantity of light emitted therefrom in accordance with the deflection angle of the light deflected by the deflecting element.  [See Takeshi [0066] The processing unit causes the irradiation light spot size to be emitted based on the contents of control for the galvano mirror.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2015058152A) in view of Ishihara et al. (herein after will be referred to as Ishihara) (US 20050267430).

Regarding claim 1, Takeshi discloses an illumination optical system comprising: 
a light source; a deflecting element that deflects light from the light source; and a light guide lens group that comprises at least one lens and that guides the light deflected by the deflecting element to an input end of a light guide member, wherein the deflecting element changes a deflection angle of the light by deflecting the light input to the deflecting element so as to change an incidence angle of the light entering the input end,  [See Takeshi [Fig. 9] Light source (2b), Galvo mirror (2c), lens group (200a-200d), optical fibers having an input end (210a-210d)).]
Takeshi does not explicitly disclose
a focusing lens group that comprises at least one lens and that is disposed between the light source and the deflecting element; and
the focusing lens group forms an image of the light source by focusing the light from the light source at a position substantially coincident with a deflecting surface of the deflecting element, and the deflecting element deflects the light focused thereon by the focusing lens group.
However, Ishihara does disclose
a focusing lens group that comprises at least one lens and that is disposed between the light source and the deflecting element; and [See Ishihara ‘340 [Fig. 32] Focus lens (91) disposed between light source and scanning mirror (89).]
the focusing lens group forms an image of the light source by focusing the light from the light source at a position substantially coincident with a deflecting surface of the deflecting element, and the deflecting element deflects the light focused thereon by the focusing lens group. [See Ishihara ‘340 [Fig. 32] Focus lens (91) disposed between light source and scanning mirror (89).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Takeshi to add the teachings of Ishihara, in order to incorporate obvious optics such as a focus lens for focusing the optical rays such that the optical rays are appropriately controlled within an optical system.

Regarding claim 3, Takeshi (modified by Ishihara) disclose the system of claim 1.  Furthermore, Takeshi discloses
wherein the deflecting element changes the deflection angle over time.  [See Takeshi [Fig. 9] Galvo Mirror (2C) controls angle/input to a plurality of fiber input ends.]

Regarding claim 5, Takeshi (modified by Ishihara) disclose the system of claim 1.  Furthermore, Takeshi discloses
wherein the deflecting element is configured to change the deflection angle among at least three or more angles. [See Takeshi [Fig. 9] Galvo Mirror (2C) changes angle at least 4 times.]

Regarding claim 10, Takeshi discloses the system of claim 2.  Takeshi does not explicitly disclose
a focusing lens group that comprises at least one lens and that is disposed between the light source and the deflecting element,
wherein the focusing lens group forms an image of the light source by focusing the light from the light source, and wherein the deflecting element is disposed near the image of the light source and deflects the light focused thereon by the focusing lens group.
However, Ishihara ‘340 does disclose
a focusing lens group that comprises at least one lens and that is disposed between the light source and the deflecting element,  [See Ishihara ‘340 [Fig. 32] Focus lens (91) disposed between light source and scanning mirror (89).]
wherein the focusing lens group forms an image of the light source by focusing the light from the light source, and wherein the deflecting element is disposed near the image of the light source and deflects the light focused thereon by the focusing lens group.  [See Ishihara ‘340 [Fig. 32] Focus lens (91) disposed between light source and scanning mirror (89).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Takeshi to add the teachings of Ishihara ‘340, in order to incorporate obvious optics such as a focus lens for focusing the optical rays such that the optical rays are appropriately controlled within an optical system.

Regarding claim 11, Takeshi (modified by Ishihara) disclose the system of claim 1.  Furthermore, Takeshi discloses
wherein the deflecting element comprises a galvanometer mirror disposed on an optical axis of the light from the light source.  [See Takeshi [Fig. 9] Galvo Mirror (2C) and Light source (2b).]

Regarding claim 12, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 12.

Regarding claim 17, Takeshi (modified by Ishihara) disclose the system of claim 1.  Furthermore, Takeshi discloses
wherein the light source changes a quantity of light emitted therefrom in accordance with the deflection angle of the light deflected by the deflecting element.  [See Takeshi [0066] The processing unit causes the irradiation light spot size to be emitted based on the contents of control for the galvano mirror.]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2015058152A) in view of Ishihara (US 20050267430) and in further view of Ishihara et al. (herein after will be referred to as Ishihara ‘268) (US 20040247268).

Regarding claim 7, Takeshi (modified by Ishihara) disclose the system of claim 1.  Furthermore, Takeshi does not explicitly disclose
wherein the deflecting element is configured to change the deflection angle in a continuous fashion.  
However, Ishihara ‘268 does disclose
wherein the deflecting element is configured to change the deflection angle in a continuous fashion.  [See Ishihara [0069] Scanning period for a scan mirror to repetitively scan.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Takeshi (modified by Ishihara) to add the teachings of Ishihara, to continuously scan the scanning mirror in order to obtain a proper microscopic image.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2015058152A) in view of Ishihara ‘268 (US 20040247268).
Regarding claim 8, Takeshi discloses the system of claim 2.  Furthermore, Takeshi does not explicitly disclose
wherein the deflecting element is configured to change the deflection angle in a continuous fashion.  
However, Ishihara ‘268 does disclose
wherein the deflecting element is configured to change the deflection angle in a continuous fashion.  [See Ishihara [0069] Scanning period for a scan mirror to repetitively scan.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Takeshi to add the teachings of Ishihara ‘268, to continuously scan the scanning mirror in order to obtain a proper microscopic image.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2015058152A) in view of in view of Ishihara (US 20050267430) and in further view of Sangu (US 20190286228).

Regarding claim 19, Takeshi discloses an endoscope system comprising: 
the light guide member that comprises the input end and an output end, that optically guides light entering the input end, and that outputs the light from the output end; [See Takeshi [Fig. 9] Fiber (210).]
the illumination optical system according to claim 1; [See examiners rejection for claim 1.]
an imaging optical system that comprises an image sensor and that is configured to acquire an image of a subject illuminated with the light output from the output end of the illumination optical system; and [See Takeshi [Fig. 9] OCT imaging device.]
Takeshi does not explicitly disclose
a controller configured to control at least one of the deflecting element and the light source, wherein the controller is configured to control at least one of a deflection angle of the light deflected by the deflecting element and a quantity of light emitted from the light source based on the image of the subject acquired by the imaging optical system.  
However, Sangu does disclose
a controller configured to control at least one of the deflecting element and the light source, wherein the controller is configured to control at least one of a deflection angle of the light deflected by the deflecting element and a quantity of light emitted from the light source based on the image of the subject acquired by the imaging optical system.  [See Sangu [0111] Controlling the deflection angle of the scanning mirror and light emission of the laser light source based on captured image data.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Takeshi to add the teachings of Sangu, in order to automate the control of the light source emission via image results (it appears it Takeshi para. 0120 that the user specifies the spot size applied).  The boards have determined in the MPEP that automating a manual process is obvious.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2015058152A) in view of Sangu (US 20190286228).

Regarding claim 20, Takeshi discloses an endoscope system comprising: 
the illumination optical system according to claim 2; [See examiners rejection for claim 2.]
the light guide member that comprises the input end and an output end, that optically guides light entering the input end, and that outputs the light from the output end; [See Takeshi [Fig. 9] Fiber (210).]
an imaging optical system that comprises an image sensor and that is configured to acquire an image of a subject illuminated with the light output from the output end of the illumination optical system; and [See Takeshi [Fig. 9] OCT imaging device.]
Takeshi does not explicitly disclose
a controller configured to control at least one of the deflecting element and the light source, wherein the controller is configured to control at least one of a deflection angle of the light deflected by the deflecting element and a quantity of light emitted from the light source based on the image of the subject acquired by the imaging optical system.  
However, Sangu does disclose
a controller configured to control at least one of the deflecting element and the light source, wherein the controller is configured to control at least one of a deflection angle of the light deflected by the deflecting element and a quantity of light emitted from the light source based on the image of the subject acquired by the imaging optical system.  [See Sangu [0111] Controlling the deflection angle of the scanning mirror and light emission of the laser light source based on captured image data.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Takeshi to add the teachings of Sangu, in order to automate the control of the light source emission via image results (it appears it Takeshi para. 0120 that the user specifies the spot size applied).  The boards have determined in the MPEP that automating a manual process is obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486